                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

    Jerri Ann Tant,                     )     C/A No.: 1:18-3578-DCC-SVH
                                        )
                      Plaintiff,        )
                                        )
         vs.                            )                ORDER
                                        )
    Andrew M. Saul, 1                   )
    Commissioner of Social Security,    )
                                        )
                      Defendant.        )
                                        )

        Defendant Andrew M. Saul, Commissioner of the Social Security

Administration (“Commissioner”), by his attorneys, Sherri A. Lydon, United

States Attorney for the District of South Carolina, and Marshall Prince,

Assistant United States Attorney for the District of South Carolina, has

moved this court pursuant to 42 U.S.C. § 405(g) to enter a judgment with an

order of reversal with remand of the case to the Commissioner for further

administrative proceedings. [ECF No. 16]. The movant represents that

Plaintiff’s counsel, Beatrice E. Whitten, consents to the motion. Id.

        By order of the court, this case is remanded to the Appeals Council. The

Appeals Council will direct the Administrative Law Judge to exhibit and

evaluate Plaintiff’s additional evidence and to issue a new decision.



1 Andrew M. Saul became the Commissioner of the Social Security
Administration on June 17, 2019. Pursuant to Fed. R. Civ. P. 25(d), Saul is
substituted for Nancy A. Berryhill.
      Pursuant to the power of this court to enter a judgment affirming,

modifying, or reversing the Commissioner’s decision with remand in Social

Security actions under sentence four of 42 U.S.C. § 405(g), and in light of the

Commissioner’s request for remand of this action for further proceedings, this

court hereby reverses the Commissioner’s decision under sentence four of 42

U.S.C. § 405(g) with a remand of the cause to the Commissioner for further

administrative proceedings as set out above. See Shalala v. Schaefer, 509

U.S. 292 (1993). The Clerk of Court is directed to enter a separate judgment

pursuant to the Fed. R. Civ. P. 58.

      IT IS SO ORDERED.



September 6, 2019                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




                                       2
